Hon. AlwinE,   Pape        Opinion   No. V-1509
County Attorney
Guadalupe County           Re:   Statements of campaign con-
Seguin, Texas                    tributions  and expenses re-
                                 quired to be filed  by in-
                                 dependent candidates in
Dear Sir:                        general elections.
            You have requested an opinion as to whether
independent candidates whose names are placed on the
general election    ball&   in accordance with Sections
227-230 of the Texas Election‘Code'(V.C.'S.         .Election
Code, Arts. 13.5+13,53)      must ~comply with then provisions
of Chapter 14 of the Election Code (Sets. 237-246; V.C.
S. Election   Code, Arts. 14.01-14.10)      relating    to cam-
psign expenditures.      You ask specifically:
             "Does each candidate for office   in the
      independent column of the ballot     at a gen-
      eral election   have to file all the sworn ex-
      pense accounts and reports of contributions,
      or file   only one, after the general election
      and within ten days thereafter?"
             Chapter 14, Title 50, Revised Civil Statutes
of 1925, entitled      "Limiting Campaign Expenditures"      (Arts.
3168-3173, V.C.S.)      applied only to candidates     in primary
elections.     Article   3168 defined a candidate as "any
person who has announced to any other person or to the
public that he is a candidate for the nomination for any
office    which the laws of this State require to be deter-
mined by a primary election."         Article  3172 required
"each candidate for nomination in a primary election"             to
keep a record of moneys received        or disbursed for cam-
paign purposes and to file       state,ments of these receipts
and disbursements at stated intervals         before and after
the primary.     Other provisions     of these statutes make it
quite clear that they included only candidates in primary
elections    and did not extend to campaign expenditures
incurred after nomination in a primary.           The only require-
ment placed upon candidates       in the general election      in
regard to campaign expenditures        was found in Article     252,
Vernon's Penal Code, as follows:
                                                                    .




Hon. Alwin E. Pape, page 2      (v-1509)


            ‘Any candidate for any public office,
      whether elected     or not, who fails   to file
      with the county judge of his county within
      ten deys after the date of a general elec-
      tion an itemized statement of all money or
      things of value paid or promised by him be-
      fore or during his candidacy for such of-
      fice    including   his traveling  expenses,
      hotel bills     and money paid to newspapers,
      and make an affidavit      to the correctness
      of such account,     showing to whom paid or
      promised, shall be fined not less than two
      hundred nor more than five hundred dollars.”
             With the adoption of the Election    Code the
 Legislature   rewrote the campaign expenditure provisions
 of Chapter 14, Title 50 so as to make them applicable
 to general and special    elections  as wel3. as primary
 elections,    In place of the definition   of “candidate”
 quoted above, Section 237 of the Election      Code now pro-
,vides:
             “The word 1candidate’ shall mean any
      person who has announced to any other per-
       son or to the publ.ic that he is a ~candfdate
     .for the nomination for or the election       to
       any office   which the laws of this State re-
       quire to be determined by an election.
                The term ‘campaign expenditure’ as
       &eGe;nafter used shall include any gift,
      loan, or payment of money or other valuable
      tNng or promise to give, lend, or pay money
       or other valuable thing      for the purpose of
       furthering   or opposing ?he candidacy of any
       person for nomination for or election     to any
       county, district,    or state office.”
              Changes in the wording of. other sections        in
 this chapter conform to the inclusion        of -general and
,,.special elections   within its terms.     Subdivision   (f)
“of Section 244 (formerly Article       3172) now provides
  that each candidate must file      sworn statements of re-
  ceipts and expenditures     “at intervals   of twenty (20)
  days beginning sixty (60) days next preceding the date
  of any election    In which the candidate’s     name annears
  on the -.ballot a a .,I’ Subdivision    (d) provides that
  [‘any such statement filed by a candidate in a special
  or general election     must include all items not reported
  in statements filed     in previous elections    preceding such
  special or general election.t’      The affidav3.t form set
Hon. Alwin E. Pape, page 3       (v-1509)


out In subdivision   (f) further shows that candidates
whose names appear on a general or special     electio
ballot now must file    the statements required by this
s.ectlon.  _
            The times at which statements       must be filed
are set out in subdivisions   (b) and (c)       of Section 244,
as follows:

            "0)    Each candidate is hereby required
     to file    sworn statements of all gifts and
     loans previously      received    and of all gifts,
     loans     and payments made and all debts in-
     curre 4 . Such sworn statements shall and must
     be filed    at intecvals     of twenty (20) days be-
     ginning sixty (60) days next preceding the                   ,:
     date of any election       in which the candidate's
     name appears on the ballot          provided    however,
     that a sworn statement shall be file4 not
     more than five (5) nor less than two (2) days
     prior to the date of the election           in which
     the candidate's      name ~appears on the ballot.
     Provided,    further,    that there shall be filed
     a sworn statement not more ~than twenty (20),
     nor less than fifteen        (15) days next preced-
     ing the second or run-off         primary election
     and there shall be filed         a second swornstate-
     ment not more than five (5) nor less than two
     (2) days next preceding the second or run-
     off primary election       in which the candidate's
     name appears on the ~ballot.          Such,sworn state-
     ment shall also include an estimate of the
     additional    amount that the candidate will ex-
     pend or become liable '. for in behalf of.his
     candidacy from the time of the filing           of the
     sworn statement to and including          the day of
     the election.
            "(c)    Not less than ten (LO) days after
     the election      each candidate must file a sworn
     supplemental statement of all gifts and loans
     received     prior to the election   and of,all
     gifts,    loans, and payments made and debts ln-
     curred prior to the election       not specifically
     Included in the sworn statement filed         prior
     to the election."
            The first statement required of an independent
candidate   in the general election  is to be filed 60 days
Hon. Alwin E. Pape, page 4      (V-1509)


preceding the date of that election.        Under Section
227 the application     to have the name of an independent
can Aidate placed on the ballot may be filed within 30
days after the second primary election       day so it is
possible   that the application   will not be hiled until
some time after the 60th day preceding the election.
nobfever; under the definition    contained in Section 237,
a "candidate"   means any person who has announced to any
other person or to the publJ& that he is a candidate
for the office,    Our construction    of these statutes is
that a person who, on or prior to 60 days before the
general election,   has announced his intention     to seek ,
election   as an Independent candidate should file      this
report,   even though the application    for placing his name
on the ballot has not been filed.       A person who has not
then become a f'candidate" as defined in Section 237 ob-
viously is not required to file a statement on that
date.
              The post-election   statement required by subdi-
vision    (c) of Section 244 is a suonleuental     statement
of Items not reported prior to the election.         Under Ar-
ticle 252 of the Penal Code, a candidate in the general
election     heretofore   has been required to file with the
county judge within 10 days after the election,a         state-
ment of &!J. expenses incurred during his candidacy.         The
~extension of Section 244 of the Election Code to general
elections     raises the question of whether candidates in a
general election       must still file the statement described
In Article     252, v.P,c.
           Article  252 of the Penal Code was not express-
ly repealed by the Election Code.     Section 247 of the
Election Code repeals "all laws and parts of laws In con-
flict herewith . 0 o in so far as such laws are in actual
conflict  with the provisions  of this Code."     It cannot
be said that Article   252 is in actual conflict    with Sec-
tion 244, for clearly it Is not impossible     for a candi-
date to comply fully with both-provisions.
          Section 2 of the bill by which the Election
code was enacted (H.B. 6, C:cts 52nd Leg., 1951, ch. 492)
reads:
           "That all elections and all laws relat-
     ing to suffrage and parties,  as found in
     Title 50 of the Revised Civil Statutes of
     Texas of 1925, and all amendments thereto,
     be and the same are hereby repealed,  pro-
     vided, however, that nothing in this Act
.




    Hon. Alwin E. Papo, page 5         (V-1509)


           shall be construed as repealing     or in‘any
          way affecting   the legality   of any penal
          provision   of the existing  law; and th&a
          Act shall be construed,to    be anindepend-
           ent Act of the Legislature    enacted under
           the caption hereof,   and the Sections con-
           tained in this Act, as revised,     rewritten,
           changed, combined and codifi.ed    shall be
         -the governing law of this State."
                The extent to which these provisions           alter
    the ordinary rules of statutory          construction  is not
    clearly   ascertainable.       We believe   this section means
    simply that a provision         in the Penal Code is not re-
    pealed unless some pzovision          of the Election  Code,
    construed as an Independent act of the Legislature
    would repeal it by implication.           It is a recognize d
    rule of statutory     construction      that where the Leglsla-
    ture has enacted a statute which was intended to en-
    brace the entire subject matter, prior statutes              on the
    same subject are repealed by implication.
    Co. v. Citv of Hamli          142 Tex. 486, 179 S.w$?*
    ( 44)     Meek v. Whee% Count            125 S.W.2d 331 (Tex.
    Ctz. Aipm9)          affirmed      13
                                       -3 'Tex. 454 144 S W 2d
    885; 39 Tex. Jur!., Statutzs,         E 80.   In $lew of-tie     com-
    pleteness   with which Section 244 prescribes         the state-
    ments which a candidate in the general election             must
    file,   we are inclined     to the view that the Legislature
    Intended Section 244 to be,a complete enactment cover-
    ing the entlre,field       of campaign expense reports.          How-
    ever, because of our uncertainty          that this view would
    be sustained by the courts,         It is our advice that can-
    didates,   in order to be sure of compliance with statu-
    tory requirements,      also,flle     the statement described
    in Article   252 of the Penal Code.

                                     SUMMARY

                 An Independent candidate in the general
          election   nominated in accordance with Sec-
          tions 227-230, Texas Election     Code (V.C.S.
          Election   Code, Arts. 13.50-13.53)   must file
          the statements of campaign recei ts and ex-
          penditures required by Section 2 f:4 of the
. -




      Hon. Alvin   E. Pape, page 6    (V-1%9)


           333;&.fon Code (V.C.S.    ~EJ.ection,code,       Art.
             0     .
      APPROVED:                       Yours very truly,

      J. C. Davis, Jr.                   PRICE DANIEL
      county Affairs  Division       'Attorney General

      E. Jacobson
      Reviewing Assistant             By *kyf           %     FW
      Charles D. Mathews                   Mary K. Wall
      First Assistant                         Assistant
      MKW:wb
                            .
                             .